Citation Nr: 0307565	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lymphogranulomatosis 
(Hodgkin's disease).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from November 1986 to 
November 1988 and from January 1989 to January 1993.  He 
served in Southwest Asia during the Persian Gulf War from 
December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that determination, the RO denied the 
appellant's claim seeking service connection for 
lymphogranulomatosis, or Hodgkin's disease.  The appellant 
disagreed and this appeal ensued.  In December 2000, the 
Board remanded the case for further evidentiary development.  


FINDING OF FACT

Lymphogranulomatosis (Hodgkin's disease) was initially 
diagnosed in November and December 1997, more than one year 
after the appellant separated from service, and is not 
related to his service.  


CONCLUSION OF LAW

Lymphogranulomatosis (Hodgkin's disease) was not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).  The appellant filed the appropriate form 
seeking to establish entitlement to service connected 
compensation in January 1998.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  Prior to reaching its initial 
determination, the RO informed the appellant of the action 
being taken on his claim and of the information or evidence 
he could provide by letter dated in February 1998.  After he 
disagreed with the RO's decision, the RO sent him a statement 
of the case discussing the criteria for proving service 
connection and the evidence considered in evaluating the 
claim.  The Board's December 2000 remand informed the 
appellant of the evidence and information needed by the 
Board.  The RO issued letters in December 2000 and in 
February, April, June, August, and September 2001, asking for 
information as to any treatment he had received for his 
claimed disorder.  The December 2002 supplemental statement 
of the case listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In letters dated in 
December 2000, and April and August 2001, the RO asked him to 
specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  In a June 2001 
letter, the RO specifically identified the evidence VA would 
obtain and the evidence the veteran needed to obtain to 
establish service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The record includes service, VA, and 
private medical records concerning the appellant's 
disability.  The RO has either obtained or attempted to 
obtain information and evidence from sources identified by 
the appellant.  The appellant has not identified any other 
sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
January 1998 and January 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease, such as Hodgkin's disease, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service in a veteran who had 
90 days or more of active and continuous service after 
December 31, 1946, such chronic disease is presumed to have 
been incurred in service.  38 U.S.C.A. § 1101 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2002).  

As noted above, the appellant served on active duty from 
November 1986 to November 1988, and from January 1989 to 
January 1993.  During the latter period, he served in 
Southwest Asia during the Persian Gulf War from December 1990 
to April 1991.  He maintains that before he served in the 
Gulf War he never had any health problems.  He asserts that 
in 1996 he began having stomach problems, which he later 
learned were symptoms of Hodgkin's disease.  He argued that 
during the Gulf War he served with a unit in an area where a 
chemical weapons depot was destroyed, with a resulting high 
concentration of airborne toxins.  He essentially argues that 
the current findings of Hodgkin's disease are related to this 
service.  

The service medical records are silent as to a diagnosis of 
Hodgkin's disease or any symptoms that might e attributable 
to that disease.  Private clinical records in January 1994, 
as well as later in January 1999 and in April 2000, noted 
complaints of stomach problems, right flank pain, and 
abdominal cramping.  VA clinical records in December 1995 
noted epigastric complaints.  

VA clinical records in November 1997 indicated that the 
appellant complained of stomach pain of four months duration 
(and which had occurred intermittently since about 1995) and 
sought treatment for soft-tissue nodules on his neck, which 
in December 1997 were identified as metastatic carcinoma.  
VA hospital records in December 1997 revealed a diagnosis of 
Hodgkin's disease, stage IIIA, after a bilateral bone marrow 
biopsy.  In two VA hospitalizations in January 1998, and as 
discussed in VA clinical records through April 1998, the 
appellant underwent chemotherapy in treatment of the 
Hodgkin's disease.  

In a January 1998 report, Dr. Gammage stated that the 
appellant had an essentially negative medical history until 
December 1997, when he was diagnosed with nodular sclerosis 
Hodgkin's disease.  It was noted that the appellant gave a 
one-month history prior to a mass appearing in the neck and a 
chronic cough productive of sputum since October 1997.  Dr. 
Gammage noted that the appellant had traveled extensively in 
Europe and the Middle East, and that he served in the Gulf 
War.  Dr. Gammage's impression was Stage IIIA Hodgkin's 
disease.  

Along with his substantive appeal in April 1999, the 
appellant submitted a July 1997 letter to him from the 
Department of Defense (DoD) concerning the demolition of 
Iraqi weapons during the Gulf War.  The letter indicated that 
if the appellant was with his unit at that time, he may have 
been in an area where exposure to a very low level of nerve 
agents was possible.  The letter also reported that DoD's 
analysis showed that the exposure levels would have been too 
low to activate alarms or cause symptoms at that time, and 
that current medical evidence indicated that long-term health 
problems were unlikely.  

Private clinical records in April 1998 and December 2000 
showed various findings at those times, but did not discuss 
the etiology of the Hodgkin's disease.  

Pursuant to the Board's December 2000 remand directives, the 
RO scheduled the appellant for a VA examination, which was 
conducted in January 2002.  The claims file and VA clinical 
records were available for review by the examiner.  The 
examiner noted that the service medical records showed a 
normal white blood cell count at separation and that 
treatment for sore throats and neck problems did not yield a 
finding of lymphadenopathy.  The examiner also indicated that 
the appellant had a history of gastroesophageal reflux 
disease since 1995, was diagnosed with Hodgkin's disease in 
1997, and received chemotherapy treatment in 1998 and 1999.  
The examiner opined, based on the evidence, that it was 
unlikely he Hodgkin's disease was incurred during service.  
The examiner noted there was only one visit to a physician in 
1994 and findings of epigastric complaints in December 1995 
VA clinical records, neither of which could be related to 
later diagnosis of Hodgkin's disease.  The examiner, 
reporting on the DoD letter and the presumed exposure to low 
levels of nerve agents during the Gulf War, remarked that the 
medical literature provided no evidence of an association 
between Hodgkin's disease and such exposure.  Instead, it is 
more likely, the examiner concluded, that the appellant 
developed Hodgkin's disease without any link to his service.  

The first indication of Hodgkin's disease is in November and 
December 1997, more than four years after the appellant 
separated from service.  The only evidence specifically 
addressing the etiology of the disease is that provided by 
the January 2002 VA examiner, who was unable to provide an 
opinion favorable to the appellant's claim.  Although the 
appellant contends that there is a link between his service 
and the development of Hodgkin's disease, the record does not 
show that he has the requisite expertise to provide a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (questions of medical etiology require a foundation of 
medical expertise).  In light of the evidence of record and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for lymphogranulomatosis 
(Hodgkin's disease).  

In denying the claim, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim for 
entitlement to service connection for Hodgkin's Disease, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  




ORDER

Service connection for lymphogranulomatosis (Hodgkin's 
disease) is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


